.




    OFFICE   OF THE ATTORNEY   GENERAL    OF TEXAS
                        AUSTIN




                                           the gaert~onr
                                           this Dsgartmmt.




                    er reoelring   a salary shall   ham-
                    J 6X oftiolo0059ensat1on;
                                           gro-
                     the cQoaa2n0loo~m’cotl*~rliall
                   kbn ostlemlnaad or the aountyto
                   salary Rm4 or ?uzda of au& crounty
              0 ar inay bs neeesnory to pay the salarlrs
        other alalas ahar@abl@ lgminat the aam when
    the aoaiar dq43rite6 thamla am lnsuffbleat       te
    aeot the elalmu payable tharafro~~,*
 .
                                                                            399


Honorable Z. 3. FOnMa,              3a&8 3


        tm08rer tr05 th0c0110nlruna 0f th8 00..tr
        to the ofri0m3*   salary mnd or me0               of “f uuh
        ooPlrt7 suah tuade a. -7 bs ao~~oary              to pm7
        the ralerlss ami other alalim ohr8eabls against
        tho ssm when the aoslss deporltod thodla. are
        pafi6lMt     to moot the s1.l.s papbls thUW
             .=
               we quot.     from our opinion Ilo, 04451,         wrlttoa
bf Eonarable Dliik stout lddnsaod to Eonorabls Clint Barhas,
g~~&ttomsy       or math County at Stephonrills, TMU, ss

               *Itis our opinion that uabr tk terma of
        Artiols  S?lts, Sootlsa 6 (b    Vsraoa’a AnaaUt-
        .a Citil  mtut..,   it is obI l@atory and A.M.-
        tory. apon tho ooami~rioa~rs* oourt ot a oouaty
        to tmmf.r      smni.8 txwa th. Oe0e~1 yuftd to the
        Oitla.rs*   .%lary brad rhbre thsre are ao moslso
        in tho lattar    run6 Ritz v&la& to py.alariss
        0r oouaty ottieerr       0dd06,   however  that whem
        thorn am suftioian r outstm4lag rdstrrd
        olal.as aplost    the Oea.nl    M    of a oounty to
        orwits a dstioloaey ia that fund, then there sry
        b. a0 tnrufer or lotu.1 oaeh tram th. 0mw.l
        Fund, krt   cmly tb   omptlon    oi a mu alair  a&nsst
        tha ~norel        Puad whloh is ruborelMto tQ prior
        outstandi~        regirtomd olalar l@ lna tth eGeneral
        cud    an4 la     payable   in   order of its   prlority.m

           Tha prorisloa c0ateioad la seotion 6 (6) 0t Artl-
a0 39lae,   above quoted, wan the trmutor   of fund8 from
th. Gbn.ral Fund to the Otfloent Sabtf     Lund, when th.
.LUI~OS ia ths latter  me are i~titioh0t     to mot the ml-
ary alaim   against it   Is meadatory and in th. went   OS a
eetioi6noy   irr tha otsIo0m * salary  Fund the ooae45eloners!
oourt bar no ohola.     but to ottrot th. tnn.t.r  tram th.
0snsra.1 3u.U subjoet, howstbr, to otu qWAllfi~tl0..
                zhs or& liaitatloa upon suoh a tnnstw ariaar
whore the soale           L the osaeral me   ltrolf are insuffiolwt
to a..t       outstanding   m&stand    alaUs  against the oounty.
                ~rtiole    1686,    smisra   clrtl   statute*,   provider
that:
                                                                        -.
                                                                             400,

Eonorable   3. 3. yomamt,       Fags i


              %aoh oounty trsasurer        shall   keep a mll-.
      bound book la whloh he shall          register   all aleian
      against     his oounty In the order or pr4seotatloa,
     ana if pore than one is prssentea~ at the auk4
     ItFme he shall      register   thanr la the orderhr        their
      date.     Ho Shall pay ao such olalm or any part
      thereof, nor shall        the lame, or any part thereof,
      be received      by any ofilaer     in paymoat of any la-
      debtodnesa      to the oounty,    until    ft has bsen’dhky
      r4,iitter4a    in aaoordanee     with the prwfis:oae       or
      this tltlo.       All OlalPle Ia raoh olass shall         bo
      paid in th.eorder la whIoh tt:ey ai            register&~
             A transfer    from thr kaeral     hid td the OWI44is*
Salary fund Oatknot be made at the 4xjm44 or the reglstsr-
ed alalr holdrrr.       whore all the 1nonI4sIn the Oeneral lluad
are obligated     by outstanding     or unpaid   sorip,  a trarufsr
prejuiliolal to the posse8sors        of aorlp oannot bo lfteo tsd.
In 8uoh.a cam the Msult           of a traluter fromithe Oeaoral
had to thr orri04zv*salary           Fund would b4 to crsato a
further   la44btodaoss     sgalast   the Csneral    lund whloh would
be subordinate     to all prior reglrtersd olalms.
            On Yap 8, 1936, this drpartieat     reaaorod an opin-
ion writtoa    by Elonorable Jo4 J. Alsup, Assistant     Attorney
t%neral,   addross     to Honorablr xoooa L. Ednard4, County At-
torney,   xaaogdochea   Couatp, rerarring to thr transfer       of
aollby from the General Fund to the oIfiosrs*       Salary Fund,
where the General Tund war doflaleat,      holdiag   that;
            -The praattoal   etfoet  of this 1s that the
      ~4neral ?ud mroly      goes rurther in tha rod . . .
      All c1aIa.s aaalnat   the countyisaust    bo paid in
      the order in whIah they won registered.          Thus
      warranta of the offlclalm     do not necessarily
      hold prlorlty   over outstaadlng     unpaid sorlp of
      the General ma.      . . .-
            ‘&hare a doiloleaoy   oxlsts  in the C4nsral Yund
unarr Article    39120, Soctlon 8(b),    supra, there OM br
ao aotual   transfer   of oash irofn the General Fund.     There
caa only be oreatad a sow 4laIa agalart        the c4neral  ?uad
uhloh must be paid In the ardor of Its priority.
            In tlew of the foregoing   authorltles,     you are
rmp+otfully    advised that It is the oplnloa       of this depart-
memt thst your quostlons,    above puotod,    should be answered
.   ’




    Honorebla     3. E. ~orer~an, Page 3



    in the n4@.dlv4,     ana am       so answered,
                  Trusti~     that   th4 rorsgolng      ruiiy   anmf4rs    your
    inquiry,     u4 r4m4in
                                                     Pours very truly
                                             ATTOFNSY     CXHXEALC? TZAS



                                                            Ardsll    Willham
                                                                     A64lsta~t



                APFROVEDOCT    14, 193"

                                        %